PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of December 5, 2012, the Court has determined that the claim disposed of by the lower tribunal in the order on appeal is inextricably intertwined with those claims left pending. Therefore, the order on appeal does not constitute a partial final judgment subject to immediate review pursuant to Florida Rule of Appellate Procedure 9.110(k). Accordingly, the appeal is hereby dismissed as premature. In light of the dismissal, all pending motions are denied as moot.
CLARK, WETHERELL, and MAKAR, JJ., concur.